Case: 1:19-cv-02952 Document #: 148-6 Filed: 06/01/20 Page 1 of 7 PageID #:8910




                 EXHIBIT F
              Case: 1:19-cv-02952 Document #: 148-6 Filed: 06/01/20 Page 2 of 7 PageID #:8911




From:                                          Salvador Carranza <salvador.carranza@elevatenextlaw.com>
Sent:                                          Thursday, May 28, 2020 5:17 PM
To:                                            Kehinde Durowade
Subject:                                       FW: ESI Production Specifications: Art Akiane v. Art & SoulWorks- ASW's and
                                               Corneliuson’s Delinquent ESI Production
Attachments:                                   2019-11-19 - Taft's ESI Production Specifications.docx


Here you go


Salvador Carranza
Director
+13126765466
+1 4148991980

Elevate | elevateservices.com |
218 N Jefferson St., Suite 300, Chicago, IL 60661

Notice: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents.


From: Simmons, Rashad A. [mailto:rsimmons@taftlaw.com]
Sent: Tuesday, November 19, 2019 1:53 PM
To: Salvador Carranza <salvador.carranza@elevatenextlaw.com>; Nicole Auerbach
<nicole.auerbach@elevateservices.com>
Cc: Wolek, Adam <awolek@taftlaw.com>; Harris, Marcus <mharris@taftlaw.com>; Hawley, Alicia M.
<ahawley@taftlaw.com>
Subject: ESI Production Specifications: Art Akiane v. Art & SoulWorks- ASW's and Corneliuson’s Delinquent ESI
Production

Hi Sal,

Apologies for the delay. Please see the attached document for information concerning our production specifications.

Rashad

From: Salvador Carranza <salvador.carranza@elevatenextlaw.com>
Sent: Monday, November 18, 2019 3:33 PM
To: Simmons, Rashad A. <rsimmons@taftlaw.com>; Nicole Auerbach <nicole.auerbach@elevateservices.com>
Cc: Wolek, Adam <awolek@taftlaw.com>; Harris, Marcus <mharris@taftlaw.com>
Subject: RE: Art Akiane v. Art & SoulWorks- ASW's and Corneliuson’s Delinquent ESI Production

Rashad, in what format do you want the production? I’ll get the ball rolling on our side.

Sal

From: Simmons, Rashad A. [mailto:rsimmons@taftlaw.com]
Sent: Monday, November 18, 2019 1:46 PM
                                                                                   1
           Case: 1:19-cv-02952 Document #: 148-6 Filed: 06/01/20 Page 3 of 7 PageID #:8912
To: Salvador Carranza <salvador.carranza@elevatenextlaw.com>; Nicole Auerbach
<nicole.auerbach@elevateservices.com>
Cc: Wolek, Adam <awolek@taftlaw.com>; Harris, Marcus <mharris@taftlaw.com>
Subject: RE: Art Akiane v. Art & SoulWorks- ASW's and Corneliuson’s Delinquent ESI Production

Sal,

Defendants filed their answers to the First Amended Complaint on October 2, 2019. Accordingly, Defendants’ Mandatory
Initial Disclosures were due November 1, 2019 and their corresponding ESI disclosures were therefore due by November
15, 2019 based on the Court’s October 25, 2019 Order.

While a confidentiality order is being finalized and the Rule 26 conference is set this week, the parties have been exchanging
their ESI disclosures absent the entry of a confidentiality order and prior to the Rule 26 conference pursuant to the Court’s
Order. Accordingly, Defendants’ disclosures are overdue.

Rashad


From: Salvador Carranza <salvador.carranza@elevatenextlaw.com>
Sent: Monday, November 18, 2019 12:43 PM
To: Simmons, Rashad A. <rsimmons@taftlaw.com>; Nicole Auerbach <nicole.auerbach@elevateservices.com>
Cc: Wolek, Adam <awolek@taftlaw.com>; Harris, Marcus <mharris@taftlaw.com>
Subject: Re: Art Akiane v. Art & SoulWorks- ASW's and Corneliuson’s Delinquent ESI Production

Rashad, it was my understanding the a confidentiality order was still being finalized and that a Rule 26
conference was occurring on Wednesday which would discuss among other things, format for the ESI to be
produced. Therefore, we were waiting to make a production. Is that not the case?

Regardless, we have documents ready to produce once those items are addressed. If I am mistaken on those
issues. Please let me know.

Thanks

Sal


From: Simmons, Rashad A. <rsimmons@taftlaw.com>
Sent: Monday, November 18, 2019 12:30:10 PM
To: Nicole Auerbach <nicole.auerbach@elevateservices.com>; Salvador Carranza
<salvador.carranza@elevatenextlaw.com>
Cc: Wolek, Adam <awolek@taftlaw.com>; Harris, Marcus <mharris@taftlaw.com>
Subject: Art Akiane v. Art & SoulWorks- ASW's and Corneliuson’s Delinquent ESI Production

Counsel,

ASW’s and Corneliuson’s ESI disclosures were due Friday, November 15, 2019. However, Defendants did not
produce any documents. Are Defendants producing its ESI disclosures today? If not, please let me know when
you are available to meet and confer.

Sincerely,

Rashad
                                                              2
           Case: 1:19-cv-02952 Document #: 148-6 Filed: 06/01/20 Page 4 of 7 PageID #:8913

Taft /
Rashad A. Simmons / Attorney
Taft Stettinius & Hollister LLP
111 E. Wacker Drive, Suite 2800
Chicago, Illinois 60601-3713
Tel: 312.527.4000 • Fax: 312.754.2352
Direct: 312.836.4043
www.taftlaw.com / rsimmons@taftlaw.com

Subscribe to our law updates

This message may contain information that is attorney-client privileged, attorney work product or otherwise confidential. If
you are not an intended recipient, use and disclosure of this message are prohibited. If you received this transmission in
error, please notify the sender by reply e-mail and delete the message and any attachments.




                                                              3
  Case: 1:19-cv-02952 Document #: 148-6 Filed: 06/01/20 Page 5 of 7 PageID #:8914

                              Taft’s ESI Production Specifications


       Searchable Image Database ESI Productions shall be conformed as follows:

       Searchable Image ESI productions of ESI require the data to be produced as images, natives

and text files. Native Format means the data files “in the form kept in the ordinary course of

business.” For example Microsoft Excel spreadsheets gets produced as an .xls or .xlsx Excel

spreadsheet.

       Accordingly, please produce the following for each record:

   1) Document Images

         All documents or files are to be scanned or printed to CCIT Group IV, 300 DPI resolution,
single-page, TIF images. Each container file, such as an email PST or NSF or file containers such
as a ZIP file or RAR file shall be extracted. Each email attachment is to be extracted from the
parent email as a separate document. The parent/child relationship between email and attachment
is to be maintained. Each image is to be endorsed in the lower right hand corner with a unique
serial (“Bates”) number. The Bates number shall not obscure any information in the image.

   2) Native Electronic Files

         Native electronic files are to be produced in addition to the TIF images except for structured
data, i.e. Microsoft Excel, Microsoft Powerpoint, .exe files, which do not require an image. The
native file is to be named for the Bates number of the first page of the document. If a file cannot
be rendered to TIF then a slip sheet image is to be produced and endorsed with the same Bates
number. The slip sheet shall contain the “original filename,” “original file path” and a brief
explanation or description of the reason for the exception.

   3) Text Files

        A single, document-level, Unicode text file is to be produced for each record. Text files
should be named with the Bates number of the first page of the document. In the case of file where
the text is electronically extractable, the text file should contain the electronically extracted text.
For files where the text of the document is not electronically extractable, the file should be imaged
then processed using optical character recognition (OCR). The text from a slip sheet should not
be provided in the text file.

   4) Concordance Load File

        A Concordance .DAT file should be produced containing document boundaries,
attachment (parent/child) relationship, and metadata fields corresponding to those listed below (to
the extent those fields exist and are available). The metadata field names should appear in the first
line of the .DAT file. Each file produced should have a corresponding record (row) in the data
file.
 Case: 1:19-cv-02952 Document #: 148-6 Filed: 06/01/20 Page 6 of 7 PageID #:8915




Metadata Fields:            Description:
BegDoc#                     The Bates number or file identification number of the start of
                            the document
EndDoc#                     The Bates number or file identification number of the end of
                            the document
BegDocAttach#               The beginning Bates number or file identification number of
                            the first document in the parent/attachment group
EndDocAttach#               The ending Bates number or file identification number of the
                            last document in the parent/attachment group
                            The identifier of a document’s parent/attachment family
Group Identifier
                            group.


Email To                    The recipient of the document or email
Email From                  The author of the document or email
Email CC                    Persons copied on the document or email
Email BCC                   Persons blind-copied on the document or email
Custodian                   The person who maintains custody of the document or email
Source                      The original source of the data, if available (e.g. Joe’s Work
                            Laptop)
                            Author of the document
Author
Date Created                Date the document or email was created
Date Sent                   Date the document or email was sent
Date Received               Date the document or email was received
Date Last Modified          Date last modified for attachments and standalone electronic
                            files
Date Last Printed           Date last printed for attachments and standalone files
Time Sent                   Time the email message was sent.
Time Received               Time the email message was received.
Time Created                Time the native file was created.
Time Last Modified          Time the native file was last modified.
Email Subject               Subject line(s) of email
Doc Title                   Title of the document
File Name                   File name of electronic document
  Case: 1:19-cv-02952 Document #: 148-6 Filed: 06/01/20 Page 7 of 7 PageID #:8916




 File Path                        Original file path as maintained by operating system or
                                  network
 Folder                           Email or document folder information
 MD5, SHA-1, or SHA-1 Hash        The identifying value used for deduplication and
                                  authentication
 Confidentiality Designation      Designation of any confidentiality claim applied to the
                                  document
 Native File Path                 File path to location of native format document
 Text Path                        File path to extracted text (or OCR in the case of redacted
                                  images) of the document


   5) Concordance Image (Opticon) Compatible Image Load File

       Produce an Opticon .OPT or .LOG page level load file with each line representing one

image, containing the following comma delimited fields:

       Page Identifier, VOLUME Identifier, IMAGE PATH, DOCUMENT BREAK, FOLDER

BREAK, BOX BREAK, PAGE COUNT

       Each volume should have separate NATIVE, IMAGE and TEXT sub-folders for the native,
image and text files, and shall contain no more than 5,000 files per numbered sub-folder. The
Volume folder will contain the data file. The data file will be named for the production volume
and will have the .DAT file extension. The volume folder will contain a Concordance Image
(Opticon) image load file with either the .opt or .log file extension. The image load file will be
named for the production volume.
